The following opinion on rehearing was filed September 22, 1904. Former judgment of affirmance adhered to:
Barnes, J.
This case was first submitted to the commission, and was decided in the defendant’s favor. See opinion, ante, p. 483. On the plaintiffs’ application a rehearing was allowed and the case was, thereupon, submitted to the court. The statement of facts contained in the opinion of the learned commissioner is quite full and complete, and as its correctness was not challenged on the rehearing, no other or further statement of the case is necessary.
It is strenuously urged that the deed of assignment in question herein was never delivered to sheriff Miller; that, for that reason, he was not required to file it for record, and thus protect the interests of the defendant, a creditor of the assignor, in the assigned estate. An examination of the authorities cited in support of this contention discloses that they treat of deeds or conveyances delivered in escrow, and therefore are not in point. It is not claimed, in this case, that the deed was not actually placed in the hands of the sheriff, but it is said that a *490request was made of him uot to record it immediately, for the reason that the assignor might be able to effect a settlement with his creditors. In Wallace v. Berdell, 97 N. Y. 13, it was held:
“Where a trust deed is actually delivered to the grantee the rights of the cestuis que trustent attach, and the effect of the delivery can not be impaired by any mental reservation on the part of the grantor, or oral condition, repugnant to the terms of the deed, attached to the delivery. It is not competent, therefore, to show, for the purpose of defeating those rights, that the delivery was with intent that the deed should not take effect unless again delivered, or unless the grantor afterwards determined that it should take effect, or upon any other contingency contrary to the terms of the instrument.” Citing Worrall v. Munn, 5 N. Y. 229; Lawton v. Sager, 11 Barb. (N. Y.) 349; Arnold v. Patrick, 6 Paige Ch. 310.
It seems clear, therefore, that so much of the opinion of the learned commissioner as holds that there was a delivery of the deed, and that it was the duty of the sheriff to have it properly recorded, is right, and should be adhered to.
It is contended, however, that the assignor did not advance the recording fee; that the assignee was not required to pay the same or advauce the money therefor, and that he was, therefore, legally excused from having the instrument recorded.
This question was discussed and fully disposed of in the opinion of the learned commissioner. It may be fur-ther said, however, that section 28 of the assignment act fixes the fee for recording the deed, and provides that it shall be paid out of the assigned estate. Therefore, the contention of the plaintiffs on this point must fail.
It is also claimed that the judgment of the trial court is excessive; that as a matter of fact the value of the assigned estate was much less than the claims against it, and therefore the defendant in error was only entitled to recover an amount equal to his pro rata share of the *491value thereof. It appears from the record, however, that the plaintiffs are not in a position to avail themselves of this claim. The plaintiff below, defendant herein, on the trial in the district court, offered in evidence the records of the county court, for the purpose of showing the number and names of the creditors of the insolvent, together with the amount of their claims against the bankrupt. The plaintiffs herein objected to its introduction, and it was excluded. A party can not be heard to complain, in the appellate court, of an error which he has been instrumental in bringing about. Farmers Mutual Ins. Co. v. Cole, 4 Neb. (Unof.) 130. In Knudson v. Parker, ante, p. 21, it is said:
“A party who objects to evidence and causes it to be excluded can not obtain a reversal of the judgment as unsupported for want of the evidence so excluded.”
It seems to be well settled that an appellant can not complain of the exclusion of evidence which his own objections have assisted in keeping out of the record. Neither can a party obtain the admission or exclusion of testimony on a trial and then assert, on appeal, that the ruling of the court in his favor was erroneous. It follows that if this evidence was erroneously excluded upon the objection of the plaintiffs in error, they must abide by the consequences, and can not, for that reason, ask that the judgment be reversed because there is no evidence to support it. If there were any other creditors entitled to share in the recovery on the sheriff’s bond, that was a matter of defense to be pleaded and proved by the defendant. As soon as the sheriff failed to record the deed of assignment, a cause of action arose under the statute for damages for the value of the property lost. If there were others besides the plaintiff who were entitled to share in the recovery, it was a matter in mitigation of his damages, and hence a defense; and, as it was not pleaded or proved, can not now avail.
As stated in our former opinion, it appears that the amount of the claims filed, approved and allowed in the *492county court, including the claims held hy the defendant in error, were much less than the value of the assigned estate. Therefore, the judgment for the full amount, of •defendant’s claim must be sustained.
1. Failure to Record Deed: Liabilty op Siieiufp. Where a deed of assignment of an insolvent person, executed in pursuance of the assignment laws in favor of the sheriff as assignee, is rendered void because of the latter’s failure to have the same filed and recorded within the time required by law, and, because thereof, all of the property of the insolvent is lost to the general creditors, and there is no estate to administer under the provisions of the insolvent act, it is not a prerequisite to the maintenance of an action and the recovery of damages by a creditor, who has suffered loss by the neglect of the sheriff, to have his claim against the insolvent filed with, and approved by, the county court as though the estate was being administered in that tribunal.
(a.) Measure of Damages. Under such circumstances, the true measure of damage is the pro rata share of the creditor with all other creditors who would be entitled to participate in the assets of the insolvent estate had the assignment not been invalidated.
2.-. Under the pleadings and the proof in the case at bar, it appearing that the amount of the debts owing by the insolvent to the plaintiff at the time the cause of action accrued was 68.9 per cent, of all the debts existing against the insolvent in favor of creditors entitled to participate in the assets of the insolvent estate: Held, That his recovery of damages against the sheriff should be limited accordingly.
3. Damages: Pleading. In such an action, it may be shown by the defendant in mitigation of damages that there are other creditors entitled to participate in the assets of the insolvent estate, but, to be available, this fact must be affirmatively pleaded in the answer.
For the foregoing reasons we are constrained to adhere to our former judgment, and it is so ordered.
Affirmed.